Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The invention discusses a method of detecting banding errors in HDR frame that consists of two images taken with different exposure times. The images are partitioned, row sums are calculated from each image and channel, the row sum ratios between the partitioned high exposure frame and partitioned low exposure frame are calculated, and the results filtered and converted in to a frequency signal that allows banding error to be detected and corrected. 
The prior art of record, singly or in combination, fails to teach or disclose the limitations stated below as recited in claim 1 and similarly stated in claims 13 and 25.

computing first partition values for a first plurality of partitions of the first image data, and computing second partition values for a second plurality of partitions of the second image data

comparing the first partition values for each of the first plurality of partitions with corresponding ones of the second partition values for each of the second plurality of partitions

determining banding error values based on the comparisons

performing a correction operation on the first image data based on the banding error values

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nguyen, et. al. (U. S. Pub. No. 20150207975), teaches “a technique for reducing flicker in images captured with a rolling shutter. A flicker detection and correction engine selects a first channel from a first image frame for processing. The flicker detection and correction engine subtracts each pixel value in the first channel from a corresponding pixel value in a prior image frame to generate a difference image frame, identifies a first alternating current (AC) component based on a discrete cosine transform (DCT) associated with the difference image frame, and reduces flicker that is present in the first image frame based on the first AC component”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO A AGRA whose telephone number is (571) 272-4045.  The examiner can normally be reached on Telework M-F 8:00 am-5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIM VU can be reached on (571) 272-3859.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANCISCO A AGRA/Examiner, Art Unit 2666                                                   

		/KIM Y VU/                           Supervisory Patent Examiner, Art Unit 2666